In two consolidated proceedings under section 330 of the Election Law: (1) by petitioner, Theresa E. Di Crocco, to declare valid her nominating petition as a candidate of the Independent Judiciary party for the public office of Judge of the Civil Court of the City of New York, from the Second Municipal Court District, *854County of Richmond, City of New York, to be voted for at the general election to be held on November 6, 1962; and (2) by petitioner, Joseph M. Leahey, to declare such nominating petition of Theresa E. Di Croeeo to be invalid, the said Theresa E. Di Croeeo appeals from two orders of the Supreme Court, Richmond County, entered October 25, 1962. One of said orders denied her application to declare valid her nominating petition, and the other granted petitioner Joseph M. Leahey’s application to declare invalid her nominating petition. Orders affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.